DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Regarding foreign patent documents 1 and 2 in the Information Disclosure Statement (IDS) filed 7/1/20, the documents have not been considered and are not made of record because no copy has been provided and the IDS does not include a concise explanation of the relevance as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information of each of these documents.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 recites “at least two types of smoking and/or vaping devices” in line 2 and “at least two types of smoking or inhalation devices” in line 9. Either one of “vaping devices” or “inhalation devices” should be changed to the other term to maintain consistent usage of terminology and to avoid unnecessary confusion. 
Claim 1 recites “operable couple” in line 9 which appears to be a typographical error and should be replaced with –operably couple--.
Claim 5 recites “silicon” in line 2 which appears to be a typographical error and should be replaced with --silicone-- since the specification discloses that the body of the oral interface is made from silicone ([0006]; [0027]).
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeny (US 1387211).
Claims 1 and 6. Sweeny discloses a reversible funnel 6 having a hollow passage extending between external annular flange 7 at a mouth (second end) of the funnel 6 and an opening at the opposite end (first end) of the funnel 6 (Figures 1, 2, and 4; Page 1, lines 52-79).
Claims 2 and 7. Sweeny discloses that the funnel 6 has a larger diameter at the mouth (second end) of the funnel 6 (the end at which annular flange 7 is located) than at the opposite end (first end) of the funnel 6 (Figures 1, 2, and 4).
Claims 3 and 8. Sweeny discloses that the funnel 6 may be oriented with the smaller diameter end (first end) pointed upwards and furthest from the container 1 to which it is attached (Figure 2).
Claims 4 and 9. Sweeny discloses that the funnel 6 may be oriented with the mouth (second end) of the funnel 6 (the end at which annular flange 7 is located) pointed upwards (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny (US 1387211) in view of Borushek et al. (US 2011/0079231) and Baker (US 2019/0281889).
Claims 1 and 6. Sweeny discloses a reversible funnel 6 having a hollow passage extending between external annular flange 7 at a mouth (second end) of the funnel 6 and an opening at the opposite end (first end) of the funnel 6 (Figures 1, 2, and 4; Page 1, lines 52-79).

Borushek et al. discloses a mouthpiece 20 for a water pipe wherein the mouthpiece 20 has a generally conical portion 32 and a substantially cylindrical portion 33 (first end). Cylindrical portion 33 is inserted within the opening 100 of water pipe 10 ([0016]; Figures 2, 3, and 4a-d).
Baker discloses a disposable mouthpiece 702 configured to share a common nicotine vaporization device between many users who each have or use a separate (personal) disposable mouthpiece, or to sample an e-cigarette product. Each of the sampling mouthpiece devices 702 include a through hole 706 which connects a first end 704 (mouth end) to a second end 708 (e-cigarette coupling end) ([0025]; Figures 7a-d, 8, and 9). Figure 7 shows a mouthpiece 702 having a generally conical shape.
Since Borushek et al. and Baker both disclose generally conically shaped mouthpieces for use with a water pipe and a vaporization device, it would have been obvious to one of ordinary skill in the art before the effective filing date that the reversible funnel 6 of Sweeny, having a similar conical structure, could be used as a mouthpiece for a smoking apparatus configured in a first and second position, where each configuration allows the reversible funnel 6 to be used as a mouthpiece for a different type of smoking device.
Claims 2 and 7. Modified Sweeny discloses that the funnel 6 has a larger diameter at the mouth (second end) of the funnel 6 (the end at which annular flange 7 is 
Claims 3 and 8. Modified Sweeny discloses that the funnel 6 may be oriented with the smaller diameter end (first end) pointed upwards and furthest from the container 1 to which it is attached (Sweeny Figure 2) (Baker Figures 7a-d, 8, and 9).
Claims 4 and 9. Modified Sweeny discloses that the funnel 6 may be oriented with the mouth (second end) of the funnel 6 (the end at which annular flange 7 is located) pointed upwards (Sweeny Figure 1) (Borushek Figures 2, 3, and 4a-d).
Claim 5. Sweeny discloses the oral interface of claim 2 but does not disclose any particular material from which the funnel 6 should be made. 
Borushek discloses that the mouthpiece may be constructed from any suitable material including, for example, rubber, silicone, mixtures of rubber and silicone. In one example, a mouthpiece is constructed from silicone, and in particular, surgical-grade silicone ([0020]).
	Borushek teaches that constructing the mouthpiece from a flexible material (such as silicone) allows the mouthpiece to deform to fit the profile of the smoker’s mouth and also provides a snug friction fit with the opening of the water pipe ([0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the reversible funnel 6 of Sweeny could be made out of silicone so that it allows the mouthpiece to deform to fit the profile of the smoker’s mouth and also provides a snug friction fit with the opening of the smoking article, as taught by Borushek.
	Claim 10. Modified Sweeny discloses that the funnel 6 may be oriented with the smaller diameter end (first end) pointed upwards and furthest from the container 1 to 
Claim 11. Modified Sweeny discloses that the funnel 6 may be oriented with the mouth (second end) of the funnel 6 (the end at which annular flange 7 is located) pointed upwards (Sweeny Figure 1). The smaller diameter end of the funnel may be inserted into the opening 100 of water pipe 10 (portion of a bong style smoking device) (Borushek Figures 2, 3, and 4a-d; [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/KATHERINE A WILL/Examiner, Art Unit 1747              


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747